AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON MARCH 25, 2011 REGISTRATION NO. 333 - UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 FUNDTECH LTD. (Exact name of registrant as specified in its charter) Israel Not Applicable (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10 HAMADA STREET, 5THFLOOR, HERZLIYA, ISRAEL 46140 (Address of Principal Executive Offices) (Zip Code) FUNDTECH LTD. 2 FUNDTECH LTD. 2 (Full title of the plan) Fundtech Corporation 30 Montgomery Street, Suite 501 Jersey City, NJ07302 (Name and address of agent for service) (201) 946-1100 (Telephone number, including area code, of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b2 of the Exchange Act. Large accelerated filer[] Accelerated filer[X] Non-accelerated filer[] (Do not check if a smaller reporting company) Smaller reporting company[] CALCULATION OF REGISTRATION FEE Title of securities to be registered Amount to be registered Proposed maximum offering price per share(1) Proposed maximum aggregate offering price(1) Amount of registration fee Ordinary Shares, par value NIS 0.01 per share Estimated in accordance with Rule 457(c) and 457(h) of the Securities Act of 1933, as amended, solely for the purpose of calculating the filing fee on the basis of $17.57 per share, which represents the average of the high and low prices of the Ordinary Shares as reported onthe NASDAQ Global Market on March 22, 2011, which is within five (5) business days prior to the date of this Registration Statement. Pursuant to Rule 416 under the Securities Act of 1933, this Registration Statement also covers such number of additional securities as may be issued to prevent dilution from stock splits, stock dividends or similar transactions. EXPLANATORY NOTE This registration statement (the “Registration Statement”) relates to an increase of an additional 750,000 ordinary shares, par value NIS 0.01 per share, of Fundtech Ltd. (the “Company”) that are being issued and sold or may be issued and sold by the Company to participants in the Fundtech Ltd. 2005 International Share Option and Restricted Share Plan and Fundtech Ltd. 2005 Israeli Share Option and Restricted Share Plan (together, the “Plans”). The Plans currently provide for the grant of options to purchase, as well as restricted share grants of, an aggregate of 5,642,815 ordinary shares, of which 750,000 are hereby registered hereunder and 4,892,815 were registered under the Forms S-8 filed by the Company on February 25, 2000 (file no. 333-31130), July 8, 2004 (file no. 333-117241),July 29, 2005 (file no. 333-127027), September 25, 2008 (file no. 333-153668) and August 10, 2009 (file no. 333-161202) (collectively, the “Original Registration Statements”). The contents of the Original Registration Statements are incorporated by reference into this Registration Statement pursuant to General Instruction E of Form S-8. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 8. Exhibits. The following exhibits are filed herewith: Exhibit No.
